Case: 21-50070     Document: 00516430446         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 12, 2022
                                  No. 21-50070                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Henry Jones,

                                                           Petitioner—Appellant,

                                       versus

   Thomas Bergami, Warden; United States of America,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:20-CV-132


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Henry Jones appeals the district court’s denial of his pro se petition
   seeking relief under the All Writs Act, 28 U.S.C. § 1651(a). On behalf of
   himself and David Lopez, another federal prisoner, he also has filed in this
   court a motion seeking compassionate release reductions in sentence based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50070      Document: 00516430446           Page: 2     Date Filed: 08/12/2022




                                     No. 21-50070


   on their underlying medical conditions and the COVID-19 pandemic. Lopez
   is not a party in this appeal. Moreover, we cannot rule on a compassionate
   release motion in the first instance.         See 18 U.S.C. § 3582(c)(1)(A).
   Accordingly, that motion is DENIED.
          The authority to issue writs of mandamus derives from the All Writs
   Act, which grants federal courts the power to issue all writs in aid of their
   jurisdiction. § 1651(a); In re Gee, 941 F.3d 153, 157 (5th Cir. 2019). The
   federal mandamus statute, 28 U.S.C. § 1361, gives “district courts . . .
   original jurisdiction of any action in the nature of mandamus to compel an
   officer or employee of the United States or any agency thereof to perform a
   duty owed to the plaintiff.” To obtain mandamus, “(1) the plaintiff must
   have a clear right to the relief, (2) the defendant must have a clear duty to act,
   and (3) no other adequate remedy must be available.” Jones v. Alexander, 609
   F.2d 778, 781 (5th Cir. 1980).
          In the district court, Jones asserted that the warden of the La Tuna
   Federal Correctional Institution failed to adequately address the risk of harm
   that the COVID-19 pandemic posed to inmates. He sought a writ of
   mandamus directing the Bureau of Prisons to take certain measures to
   mitigate those risks.
          On appeal, Jones alleges that the district court intentionally
   misconstrued his claims so it could deny his petition and avoid addressing his
   complaints. However, the record refutes that assertion. The district court
   did not err in determining that Jones failed to show that his right to the writ
   was clear and indisputable and that he had no other adequate avenues of
   relief. See Jones, 609 F.2d at 781. Moreover, Jones has not shown any abuse
   of discretion in the district court’s determination that granting a writ of
   mandamus was not appropriate given the circumstances.
          The district court’s judgment is AFFIRMED.




                                           2